Exhibit 10.25





AGREEMENT
 


between


United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers
International Union, AFL-CIO, CLC, on behalf of
 Local Union No. 00417


and


Cherokee Nitrogen Company




November 12, 2010 to November 11, 2013
 
 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
 

  Page No.
 
AGREEMENT (Preamble)
 
1
 
ARTICLE 1 – RECOGNITION
 
1
 
ARTICLE 2 – PURPOSE
 
1
 
ARTICLE 3 – MANAGEMENT RIGHTS CLAUSE
 
2
 
ARTICLE 4 - WORK GROUPS
 
2
 
ARTICLE 5 - SENIORITY
 
5
 
ARTICLE 6 – POSTING AND FILLING JOB BIDS
 
6
 
ARTICLE 7 – REDUCTION IN FORCE AND RECALL
 
7
 
ARTICLE 8 – SCHEDULE CHANGE
 
8
 
ARTICLE 9 – HOURS OF WORK
 
8
 
ARTICLE 10 – OVERTIME
 
9
 
ARTICLE 11 – 12-HOUR SHIFT AGREEMENT
 
13
 
ARTICLE 12 – ABSENCES
 
13
 
ARTICLE 13 - WAGES
 
13
 
ARTICLE 14 – SHIFT DIFFERENTIAL
 
14
 
ARTICLE 15 - VACATIONS
 
14
 
ARTICLE 16 - HOLIDAYS
 
16
 
ARTICLE 17- FUNERAL LEAVE PAY
 
17
 
ARTICLE 18 – JURY DUTY
 
18
 
ARTICLE 19 – PAYDAY
 
18
 
ARTICLE 20 – MEAL ALLOWANCE PROVISIONS
 
19
 
ARTICLE 21 – WORKERS COMMITTEE
 
19
 
ARTICLE 22 – GRIEVANCE PROCEDURE
 
20
 
ARTICLE 23 – LEAVE OF ABSENCE
 
22
 
ARTICLE 24 – MILITARY SERVICE
 
22
 
ARTICLE 25 – SAFETY AND HEALTH
 
23
 
ARTICLE 26 – DISCRIMINATION
 
24


 
i 

--------------------------------------------------------------------------------

 

 
ARTICLE 27 – BULLETIN BOARDS
 
24
 
ARTICLE 28 – SICKNESS BENEFITS
 
24
 
ARTICLE 29 – DISCIPLINE AND DISCHARGE
 
26
 
ARTICLE 30 – GENERAL
 
26
 
ARTICLE 31 – AUTHORIZED DEDUCTION
 
26
 
ARTICLE 32 – SAVINGS CLAUSE
 
27
 
ARTICLE 33 – STRIKES AND LOCKOUTS
 
27
 
ARTICLE 34 –TERM
 
28
   
 
APPENDIX "A"   (Wage Rates)
 
30
 
APPENDIX "B"   (12-Hour Continuous Shift Operations)
 
32
 
APPENDIX "C"   (401(k) Savings Plan)
 
37
 
APPENDIX "D"   (Alcohol and Drug Control Policy)
 
38
 
APPENDIX “E” (USW Check-off Authorization)
 
39
 
LETTER OF UNDERSTANDING   (Red Circle Personnel)
 
40
 
LETTER OF UNDERSTANDING (Board Operator Premium)
 
41

 
 
ii 

--------------------------------------------------------------------------------

 
 
AGREEMENT


This Agreement was made and entered into this twelfth day of November, 2010, by
and between Cherokee Nitrogen Company, Cherokee, Alabama, hereinafter called the
“Company” and The United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers  International Union AFL-CIO, CLC
(USW) on behalf of its Local Union No. 00417, hereinafter called the "Union."


ARTICLE 1
RECOGNITION


Due to the Company's hiring individuals, all of which were previously employed
in the Cherokee Nitrogen facility, where the Company currently operates, the
Company has recognized the "Union" for purposes of pay, wages, hours of work,
and other terms and conditions of employment for employees in the following
unit: all hourly-paid production and maintenance employees at the Company's
Cherokee, Alabama plant, but excluding journeyman electricians and instrument
person, their apprentices and/or electrician or instrument mechanics helpers,
clerical employees, professional, technical, managerial, and confidential
employees, guards, and supervisors as defined in the Act.


Whenever reference is made to a particular gender in this Agreement, it is
understood that the reference applies equally to both male and female employees.


ARTICLE 2
PURPOSE


A.           The parties hereto mutually agree that there is concern for the
future of the Company and its ability to compete in a the nitrogen fertilizer
industry because of factors over which neither the Union nor the Company have
control, including but not limited to foreign competition, excess domestic
production capability, natural gas prices, and the cyclical nature of product
utilization by consumers.  Each agrees that our mutual goal is to provide the
highest quality product and service at a competitive price, and to assure the
effective flexibility in the utilization and skills of all employees.


B.           It is the intent and purpose of the parties hereto that this
Agreement shall promote and improve the industrial and economic relationship
between the Company and the Union, and shall set forth herein rates of pay,
hours of work, and working conditions of employment to be observed between the
parties hereto.


C.   It is recognized by both parties that they have a mutual interest and
obligation in maintaining friendly cooperation between the Company and the Union
which will permit safe, economical, and efficient operation of the plant.


D.   All written Letters of Agreement which are dated prior to the effective
date of this contract are null and void unless specifically added to this
contract.


 
1

--------------------------------------------------------------------------------

 


ARTICLE 3
MANAGEMENT RIGHTS CLAUSE


The Union expressly recognizes that the Company has the exclusive responsibility
for and authority over (whether or not the same was exercised heretofore) the
management, operation, and maintenance of its facilities and, in furtherance
thereof, has, subject to the terms of this agreement, the right to determine
policy affecting the selection, hiring, and training of employees: to direct the
work force and to schedule work: to institute and enforce reasonable rules of
conduct, to assure discipline, and efficient operation: to determine what work
is to be done, what is to be produced and by what means; to determine the
quality and quantity of workmanship; to determine the size and composition of
the work force; to determine the allocation and assignment of work to employees;
to determine the location of business, divisions, and subdivisions thereof; to
arrange for work to be done by other companies or other divisions of the
Company; to alter, combine, or eliminate any classification, operation, service,
or department; to sell, merge, or discontinue the business or any phase thereof;
provided, however, in the exercise of these prerogatives, none of the specific
provisions of the Agreement shall be abridged.


The Company will not use the subcontractors in order to erode the bargaining
unit, layoff employees, or replace hours whether regular or call in overtime,
which would be worked by qualified and available bargaining unit employees.


ARTICLE 4
WORK GROUPS


A.           Grandfathering and red circle personnel are covered in a Letter of
Understanding.


B.           OPERATIONS PRODUCTION DEPARTMENT SKILL ADVANCEMENT/ON-THE-JOB
TRAINING.


1.           In the interest of maintaining and improving operating
efficiencies, the following is the standard for inception and advancement.


2.           Levels of advancement are as follows:


 
a.
Trainee - If a new hire cannot complete the qualifications according to the
following schedule, they will be terminated.  If an existing employee bids to
the job but despite his/her best efforts he/she cannot complete the
qualifications according to the schedule, the Company will consider alternatives
to termination including an extension of the training period or reassignment to
his/her prior position for which he/she is qualified.



 
b.
Chemical Operator 1 - Required to pass necessary requirements as determined by
management, for one (1) assignment which will include written and oral
examinations and demonstration of job proficiency.  Must qualify within 240
hours of training on day shift.



 
c.
Chemical Operator 2 - Required to qualify by passing the second assignment by
written and oral examinations, and demonstration of job proficiency.  Must
qualify within one (1) year after passing Operator 1 qualifications.

 
 
d.
Chemical Operator 3 - Required to pass all area assignment written and oral
examinations within an area, and by demonstrating job proficiency on all
assignments.  Must qualify within one (1) year after passing Operator 2
qualifications.

       
 
2

--------------------------------------------------------------------------------

 
 
 
e.
Chemical Operator 4 - Required to pass all area assignment written and oral
examinations within an area, and by demonstrating job proficiency on all
assignments.  Must qualify within eighty (80) calendar days after passing
Operator 3 qualifications and be certified as having completed Cherokee Nitrogen
training programs.

 

     
Switch
   
Ammonia
Acid
Urea
Nitrate
Crews
Chemical Operator 4
X
X
X
X
(1)*
Chemical Operator 3
X
X
X
X
(1)*
Chemical Operator 2
X
X
X
X
X
Chemical Operator 1
X
X
X
X
X
Trainee New Hire after 8/31/94
X
X
X
X
X
(1)*To qualify for this level, the switching and rail crew members must qualify
for the shipping, bagging, and load-out of products in the Nitrate and Urea
areas.

 
D.           MAINTENANCE  DEPARTMENT WORK GROUPS.


1.           In the interest of maintaining and improving plant on-stream time,
the following is the standard for maintenance inception and advancement:


2.           The Company will provide on-the-job training necessary to acquire
job skills at each level.  Levels of advancement are as follows:


a.           Maintenance Trainee - A new hire or bidder will be required to pass
the skill levels established August 31, 1994 (document entitled "Training
Program - General Mechanic") in order to advance to Maintenance Level 1.  A new
hire that does not complete the qualifications will be terminated.  Must
successfully complete and pass written and practical factors tests, as
determined by Management.  If an existing employee bids to the job but despite
his/her best efforts he/she cannot complete the qualifications according to the
schedule, the Company will consider alternatives to termination including
extension of the training period or reassignment to his/her prior position for
which he/she is qualified.


b.           Maintenance Level 1 - Must be qualified and proficient in one (1)
major skill as determined by management, and must pass written and practical
factors tests, as determined by Management, (i.e. General Mechanic, Certified
Welder, Machinist, Auto Mechanic, Millwright, etc.).


c.           Maintenance Level 2 - Must be qualified and proficient in two (2)
major skills, and written and practical factors tests, as determined by
Management.


d.           Maintenance Level 3 - Must be qualified and proficient in three (3)
major skills, and written and practical factors tests, as determined by
Management.
 
 
3

--------------------------------------------------------------------------------

 
 
e.           Maintenance Level 4 - Required to be a Level 3 and certified by
written and practical factors tests, as determined by Management.
 
E.          ROUTE OF ADVANCEMENT – MAINTENANCE DEPARTMENT.
 
Ø  
Maintenance Level 4



Ø  
Maintenance Level 3



Ø  
Maintenance Level 2



Ø  
Maintenance Level 1



Ø  
Mechanic 3rd Year Trainee



Ø  
Mechanic 2nd Year Trainee



Ø  
Mechanic 1st Year Trainee



Ø  
Maintenance Trainee



Training program guidelines to become a general mechanic shall be those as
described in 4D 2(a) identified in the document, Training Program “General
Mechanic” established August 31, 1994, and updated August 15, 1999.


MAINTENANCE DEPARTMENT AREAS


Employees will select by seniority assignment to the Ammonia and Nitrate plants,
as long as they have necessary qualifications to do all work which arises in
these areas.  Employees must demonstrate proficiency and efficiency in
performing that work.  If an employee selects an area but cannot perform
productively and efficiently, the Company may reassign him/her to the other
area.  The Union will be provided detail/documentary evidence of the employee’s
lack of performance prior to reassignment.  The decision to reassign thereafter
is not subject to arbitration.  After a reassignment for this reason, the
position will be offered to the next most-senior employee qualified to do that
work.  The least senior employee may be assigned to that position if all of the
more senior employees decline.


Maintenance employees may be cross trained in other areas based on a rotation
schedule not to exceed sixty (60) calendar days/year.  In addition, employees
may be shifted by the company whenever necessary to another area based on
operational needs and non-customary situations.


The current operating areas in the maintenance department are:


Ammonia/Nitric Acid/Utilities
Nitrate/Urea
Central
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE 5
SENIORITY


The purpose of this Article is to define and describe the seniority provisions
which will govern the seniority status of employees within the bargaining unit.


A.           Employees who were hired by Cherokee Nitrogen Company on November
1, 2000 shall have their plant seniority date based on date of original
employment at the plant.  Such seniority may be used for vacation eligibility
and seniority rights.


B.           The only type of seniority, which will be considered under this
Agreement, is plant seniority.


C.           A new employee screened and hired to become a regular full-time
employee shall not acquire seniority rights until he/she has been employed by
the Company for a period of sixty-five (65) continuous active work days within a
period of six (6) months.  Until such time as an employee has acquired seniority
rights, he/she shall be considered a probationary employee and may be laid off
or terminated without recourse, and the Company shall be under no obligation to
rehire him/her.  When employees have identical plant seniority, the order of
seniority placement shall be determined alphabetically.


D.           The seniority of an employee shall be considered broken, all rights
forfeited, and there shall be no obligation to rehire him/her for any one of the
following reasons:


1.           If the employee voluntarily quits.


2.           If the employee is discharged for just cause.
 
3.   If the employee is away from work for a period of 24 months or length of
previously accrued service, whichever is less, for any reason other than illness
or injury.  In those cases the period of time will be a maximum of three (3)
years or length of previously accrued service, whichever is less.


4.           Subject to paragraph 3 above, if an employee who has been laid off
does not return to work within (10) ten calendar days after the postmark date of
a registered or certified letter form the Company, addressed to his / her last
known address as shown on the Company’s records.  It is the employee’s
obligation to keep the Company informed of his / her correct current address.


Employees who are unable to report within this ten (10) calendar day period
because of sickness or accident will, subject to paragraph 3 above and in that
event be recalled to any vacancy during any subsequent recall action.


E.           If a member of the bargaining unit is promoted to a supervisory or
salaried position from a hourly-paid job, he/she shall lose all of his/her
seniority in the bargaining unit.


F.           A complete seniority list of all active employees shall be posted
in each department on the bulletin board within thirty (30) days after signing
of this Agreement, and revised quarterly.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 6
POSTING AND FILLING JOB BIDS


When a job vacancy occurs, it shall be posted on the Bulletin Board for six (6)
calendar days for bid, plant-wide.  The job posting shall indicate the primary
job assignment and shift.  The senior employees will be awarded the job by plant
seniority.  The senior bidder will be awarded the job as a trainee or based on
Article 4, Section B.2 or D.2 qualifications.  When an Operator Level 4 bids to
another job in a different area, he/she will be paid Operator Level 1 pay during
the qualification period in the new job.  An employee will be allowed only one
(1) successful bid per six (6) month period unless the bid is to a new job which
carries a higher rate of pay at the time of the bid.


An employee who is being laid off from his/her job at the time that a posting is
in effect can bump to the job which is posted without bidding in accordance with
Article 7, and he/she can keep the job if he/she is senior to the bidder and
he/she qualifies.  An employee called in from layoff to fill a job while it is
posted for bidding must go to the open job when the bidding is completed unless
he/she bid for the job and is the senior bidder.  If there are no bidders for
the job he/she will remain in the job.  When employees are being recalled from a
layoff, which was caused by a unit production cutback (or shutdown), all
employees who have adequate seniority to be recalled are eligible to bid for job
openings.  If an employee took a voluntary layoff at the time of the shutdown,
but he/she has enough seniority to be on the recall list, he/she will have bid
rights just as others in the seniority group being recalled, provided that the
job for which he/she holds recall right is open. However, filling of a job in
either of the above manners will be regulated by the following:


A.
No employee will be granted a trial period if he/she does not have a reasonable
expectancy of demonstrating the qualifications required by the job.  If within
the preceding six (6) months an employee has refused training on the job, or
he/she has been disqualified on this job, he/she shall not be permitted to bid.



B.
The successful bidder shall be given up to 240 hours of training.  Fulfillment
of assignment requirements by the successful bidder will be determined by the
Company.  If an employee has been previously qualified in the job, he/she will
be provided 84 hours of refresher training.  In determining whether an employee
has become qualified, the results of written and/or practical tests (which meet
Federal guidelines) will be among the factors given consideration.  If an
employee is already qualified or becomes qualified in less than fifteen (15)
work days, he/she will be so informed by management.



C.
During the period of posting, the Company will fill the job on a temporary
basis, not to exceed 35 working days, unless prevented from doing so by
extenuating circumstances.  If a successful bidder cannot be moved within 35
days to the new job which would call for a higher rate, the employee will
receive the higher rate beginning with the 36th day until he/she can be moved.



D.
When a temporary job is posted in operations, the employee who gets the job will
share overtime in that area.  When the permanent employee returns, all temporary
employees will return to their regular (last permanent classification) jobs.



When a temporary job is posted and the regular employee does not return to the
job, the temporary employee shall become permanent in that classification.


E.
When a permanent vacancy exists in the maintenance department, it shall be
filled by plant seniority based on mechanical skills required.

 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 7
REDUCTION IN FORCE AND RECALL


A.
Should it become necessary to lay off employees, the Company shall advise the
Union of such layoff at least seventy-two (72) hours in advance.  It is
understood that this provision shall not apply if the layoff is caused by
emergencies or by conditions beyond the Company's control.



B.
It is understood the Company shall have the right to retain sufficient numbers
of qualified personnel and in such event may assign personnel to particular
shifts where required, temporarily, for training, not to exceed 240 hours after
assuming the job.



C.
Reductions-in-force and recalls shall be on the basis of plant seniority as
outlined below:



1.           If a layoff is for twenty-one (21) days or less, the employee can
take a voluntary layoff with recall rights or bump to any job for which he/she
is qualified; however, if no junior employee is available to bump, the employee
cannot take a voluntary layoff.


2.           Employees who took a voluntary layoff for recall or were laid off,
and the reduction in force exceeds twenty-one (21) days, the employee shall be
recalled and exercise his/her bump rights as outlined in paragraph (7) below.


3.           Employees who choose to take a layoff rather than bump to another
job can only be recalled to the job the employee was working at the time of the
layoff.  The different classifications in production constitute usual jobs as
referred to in Article 7, Section C.5.  Shift assignments are not recognized in
considering usual job.  In maintenance, the classifications, as listed in
Appendix "A" Maintenance, are the basis for determining usual job, with no
consideration given to area of assignment.
 
4.   When the number of shifts in a particular job are being reduced, the senior
employee(s) will have the option to bump or remain on the job.


5.           The employee's "usual job" is the only job for which the employee
can be recalled and only a job different from the employee's present "usual
job," by the same definition as is used for recall, can be used as a basis for
refusing to bump.  For example, a control operator on "A" shift could not refuse
to bump a control operator on "C" shift.  The same operator could not refuse
recall to any control operator job, regardless of shift.


6.           An employee who has taken a voluntary layoff shall have the option
to be recalled, to an entry level vacancy, if the employee's usual job has not
reopened within a period of six (6) months from the date the layoff began.  The
employee must be qualified for the work and pass a physical examination to be
eligible to return.  If the employee's usual job has not reopened for a period
of twelve (12) months from the date that employee was placed on layoff, the
employee shall have option to bump the lowest seniority employee who is in a job
for which the employee on layoff was previously qualified, and assume that
employee's job.  To be eligible to bump to this job, the employee must pass a
physical examination.  If the employee elects not to return after twelve (12)
months, the seniority of this employee shall be considered broken, all rights
forfeited and there shall be no obligation to rehire the employee, consistent
with Article 5 of this agreement.


7.           If a layoff is for twenty-one (21) days or more, the employee can
either take a voluntary layoff with recall rights in accordance with (1) above,
or bump to a job for which he/she is

 
7 

--------------------------------------------------------------------------------

 


qualified or he/she may bump a junior employee and receive a twenty (20)
-work-day qualification period or 84 hours if previously qualified in the
job.  To receive the twenty (20) day qualification period the employee must
demonstrate within the first three (3) work days the ability to learn this job
within the twenty (20)-day qualification period.  The employee will only be
expected to qualify on the job that he/she bumps to in the twenty (20) work day
qualification period.  Such training will be provided on the day shift when
practical.  If the employee does not demonstrate the ability within three (3)
work days or fails to qualify within twenty (20) days, he/she shall be
disqualified and laid off and the incumbent employee shall remain in the job.


8.   During the qualification period, the bumping employee shall receive the
rate for the last job on which the employee was qualified.


9.           It is understood that in Maintenance, if the bumped employee is a
Maintenance Level 4, the bumping employee must have the mechanical skills of the
employee he/she bumped after the qualification period.


10.           In accordance with paragraph (7), in a given layoff, if a senior
employee is laid off without an opportunity to bump and a junior employee is
left in the plant at the end of the bump/qualification period, the senior
employee will be recalled with bump rights.


11.           No bumping between Departments shall be allowed.  Employees are
only allowed to move from Department to Department under the terms of Article 6.


ARTICLE 8
SCHEDULE CHANGE


The Company shall give an employee thirty-six (36) hours notice of change in the
regular work schedule (this notice shall be posted by 2:00 p.m. on the first day
of the thirty-six (36) hours notice), and sixteen (16) hours' notice of return
to the employee's regular work schedule, except where rescheduling is required
due to lack of raw materials, labor difficulty, acts of God, or any other
occurrence beyond the Company's control.  If the Company fails to give such
notice, except where excused in the preceding sentence, the Company shall pay
one and one- half (1-1/2) times the affected employee's regular straight-time
rate for hours worked on the first day after such change in schedule.  If there
are any changes in present work schedules for non-shift workers, assignments
will be made on the basis of seniority, where practical.  The foregoing in no
way precludes the Company from making changes in the work schedules according to
operational and maintenance needs.


ARTICLE 9
HOURS OF WORK


A.           The established workweek begins at 5:00 a.m. on Monday and ends at
5:00 a.m on the following Monday.  For the purpose of computing overtime, the
normal workweek shall be forty (40) hours and the normal workday shall be eight
(8) hours.  This is not to be considered a guarantee of eight (8) hours a day or
forty (40) hours a week.


B.          Under the present operating requirements, the normal schedule for
eight (8) hour shift workers shall be organized into three (3) consecutive eight
(8) hour shifts as follows:


First shift 5:00 a.m. to 1:00 p.m.
Second shift 1:00 p.m. to 9:00 p.m.
Third shift 9:00 p.m. to 5:00 a.m.
 
 
8

--------------------------------------------------------------------------------

 
 
Shift relief cannot occur more than thirty (30) minutes before regular shift
change.  (This particular provision will not be used for the purpose of
discipline under the attendance policy.)
 
              Under the present operating requirements the normal schedule for
maintenance workers shall be:


7:00 a.m. to 11:00 a.m.
11:30 a.m. to 3:30 p.m.


When an employee is instructed or scheduled to report for work and so reports
and reports on time, the employee shall be guaranteed four (4) hours of work if
he/she is put to work, and if no work is available for them to perform, the
employee shall receive pay for four (4) hours' work at their regular hourly rate
of pay, except in case of fire, flood, power breakdown, or other conditions
beyond the control of Management.  At the Company's discretion, an employee
instructed or scheduled to report for work may be assigned to any work available
which the employee is capable of performing in lieu of their being released if
there is no work for them to do in their usual occupation.


ARTICLE 10
OVERTIME


A.           The basic work day shall be eight (8) hours.  The basic work week
shall be forty (40) hours.  Overtime shall be paid at the rate of one and
one-half (1-1/2) times the regular rate of pay for all hours worked in excess of
forty (40) hours per week, or in excess of eight (8) hours in a twenty-four (24)
hour period beginning at the start of the employee's regular scheduled shift,
except that this provision shall not apply in the case of a regularly scheduled
shift change.  Overtime payment shall be made on the basis of either daily or
weekly overtime, whichever results in the greater pay, but there shall be no
pyramiding or duplication of daily and weekly overtime.


B           Any employee who is called out to perform work outside their
scheduled working hours shall be paid for all time worked pursuant to such
call-out, at one and one-half (1-1/2) times his regular rate of pay and will be
guaranteed a minimum of four (4) hours' work.  An employee on call-out shall not
be required to do work other than the job or jobs they were called out to
perform unless there is additional emergency work that occurs.  The employee
will be paid time and one- half (1-1/2) for the actual hours worked on this
additional work.  To be eligible for call-out, an employee must have a working
contact phone number, and notify their foreman of any changes in their contact
number.  The Company has no obligation to call an employee at any number other
than the contact number provided for call-outs, changing of working schedule, or
for any other reason.


C.           When an employee moves from one overtime group to another, the
number of their overtime hours will be adjusted up or down to equal the average
of the new group.  Previously qualified employees will also retain eligibility
for overtime in previously qualified groups for one (1) year.  Employee will
receive the higher rate of pay of the two jobs when filling the overtime in
another area.


D.           Premium pay provided for herein shall not be pyramided on premium
pay payable under any other article or section of this Agreement.


E.           All overtime hours refused will be charged or added to an
individual's overtime hours on the basis of twice (2) the number of hours
actually paid to the employee who accepted the work.  If charged overtime on a
double-time shift is worked, only the overtime paid will be charged.


F.           It is considered inappropriate in the scheduling of employees to
hold over more than eight (8) hours after any regular eight- hour shift, or to
plan work where employees must be scheduled more than
 
 
9

--------------------------------------------------------------------------------

 
 
twelve (12) hours per day, or holdover more than 4 hours on a 12 hour
shift.  Every effort should be made to anticipate relief requirements of
employees in advance of the time required.


G.           If an employee believes he or she has been bypassed for overtime,
at the employee’s or union’s request, the employee or union and his or her
supervisor will examine the overtime records and if they agree that a bypass
occurred, preference for overtime will be given to the employee, as soon as it
is practical.


H.           All temporary vacancies will be offered to the qualified operator
lowest in overtime hours in that area.  It is the Work Group’s responsibility to
fill the vacancies.  Employees who are on duty who refuse to accept holdover
overtime assignments to vacancies shall be subject to disciplinary action.  Such
assignments shall be deemed as mandatory.  The Company shall have the right to
implement a pager policy or a disciplinary policy to assure that it will have
the services of its qualified employees to perform the necessary work.


I.           All overtime will be reduced to zero at the end of each calendar
year period.


J.           OVERTIME COVERAGE PROCEDURE. Overtime hours shall be shared equally
by all employees in the Work Group, as far as practical for the efficient
operation of the plant, or on the following basis:


1.           Maintenance


a.           All Maintenance overtime shall be posted by area and Work
Group.  This time, hours paid for straight-time basis, and two (2) times hours
paid but turned down, will be posted by the Company.  It shall be the
responsibility of the Company to keep this time accurate daily.  Overtime will
be grouped by area Work Group.


b.           Holdovers. The Work Group will offer (holdover) overtime to
employees who are already working on the job according to the following
procedure:


The personnel already working on the job will be offered the work first,
regardless of their normal overtime group.


In the event the assignment involves work in process, and continuity of the work
is required, Company may assign the employees already working the job.  If a
group consists of both central and resident personnel, the resident personnel on
the job will be offered the work first. If additional personnel are needed, the
work will be offered to the maintenance employee with lowest overtime hours who
are not working the job at the time the overtime occurs.


If the job has not been started, the first employee held over shall be the
lowest qualified mechanic from the group involved, and all succeeding personnel
required for the job shall be obtained by beginning with the lowest qualified
employee in the group (ML4, 3rd year mechanic, 2nd year mechanic, 1st year
mechanic, or utility person), until the job is manned.  In the event that
additional help outside the group is needed, the work will be offered to the
maintenance employee with lowest overtime hours who are not working the job at
the time the overtime occurs.  All holdovers should be notified as early as
possible before quitting time.


In the event sufficient volunteers are not obtained, employees may then be
mandatory assigned.
 
 
10

--------------------------------------------------------------------------------

 


The Work Group will start to fill hold-over requirements as well in advance of
2:00 p.m. as practicable.  If by 2:30 p.m. the required hold-over personnel have
not been obtained, the Company will notify the junior qualified employee that
they may be required to stay over.  The Work Group will continue to try to
obtain the personnel requirements through the established overtime procedure
until 2:30 p.m.  At this time, personnel requirements not already fulfilled will
be obtained by assigning the junior qualified employee in the maintenance
department to stay over.


c.           Call-outs. On call-outs the Company will first call the qualified
ML4 who has worked to the lowest in number of overtime hours worked from the
group concerned.  All succeeding personnel required for the job shall be
obtained as in the preceding paragraphs.


d.           Planned Overtime. The group concerned will be assigned to planned
overtime first, beginning with the lowest qualified ML4 and continuing as above
until all personnel in the group have been assigned.  When additional personnel
are required, the work will be offered to the maintenance employee with lowest
overtime hours who are not working the job at the time the overtime occurs.


When out-of-classification work in the Automotive Shop must be offered to
mechanics, and it is known by 2:00 p.m. the day before the work is assigned, the
Company agrees to offer the work to the junior qualified employee(s) at the time
the work is offered.  There may be some instances when special skills are
involved and would preclude following this procedure.  Such cases will be
discussed with appropriate Union Officials.  It is understood and agreed that
this arrangement will not be extended to other jobs or work assignments.


e.           Scheduled Shutdowns.   Work performed on straight days, or on
around-the-clock shifts shall be handled as in the past, i.e., by the area
people involved, and whatever additional help is needed may be obtained from any
overtime group.


f.           Prior to major scheduled turn-around, the Company will advise the
Union of work arrangements.


g.           When Central Maintenance employees are scheduled to work during a
shutdown or start-up of at least four (4) working days duration, they shall
share overtime on an alternating basis with maintenance people in the area, with
an employee from the area scheduled first.


Example:                      1st Person - Area
2 People    - Area, Central
3 People    - Area, Central, Area
4 People    - Area, Central, Area, Central
 
 
h.           When work needs are great and cannot be met by personnel from the
area concerned, the work will be offered to the maintenance employee with lowest
overtime hours who are not working the job at the time the overtime occurs.
 
 
11

--------------------------------------------------------------------------------

 
 
2.           Production Department.


The following overtime procedure is to be used by each area work group in the
Production Department:


 
a.
If a section in a department is not in operation, then the operators from that
section may be moved, if qualified, to fill vacancies or to perform other
duties.



 
b.
The overtime in each production area will be grouped into the usual job
classification that the employee normally works.  All temporary vacancies will
be filled by the usual job classification that the overtime occurs.  If the
vacancies cannot be filled in this manner, they will be offered to the qualified
operator lowest in overtime hours in that area.  It is the work group on duty’s
responsibility to fill the vacancies.  If the vacancies cannot be filled in this
manner, and the employees who are on duty refuse to accept holdover overtime
assignments, they shall be subject to disciplinary action.  Such assignments
shall be deemed mandatory.



 
c.
If an operator informs the plant at least three (3) hours before his scheduled
shift begins, any overtime worked as result of this absence will be offered
first to the qualified employee lowest in overtime in the classification.  In
the event of an unscheduled absence before shift change, the employee who is
presently staffing the job (except when employee is in training, regardless of
their classification will be required to continue working until properly
relieved or may accept the overtime opportunity.  If an operator does not inform
the plant of their absence at least three (3) hours before their shift change,
then the employee who is presently staffing the job (except when the employee is
in training), regardless of their classification, will be given the choice of
the overtime.

 

 
d.
If the operator contacted desires the full eight (8) hours, he/she may work the
entire shift.  If the operator wishes to work only one-half (1/2) of the shift,
he/she will be required to remain on duty until properly relieved by another
qualified operator who can be obtained.  Operators who are contacted may be
mandatory assigned to perform the overtime work if other volunteers cannot be
reached.  If any operator is contacted and declines the overtime, then he will
be charged twice (2) the number of hours actually paid to the employee who
accepted the work.

 

 
e.
If it appears that vacancy will be for an extended period, the operators in that
classification may be pre-scheduled to work the overtime.

 

 
f.
When a temporary job is posted in operation, the employee who gets the job will
share overtime in that area.

 
 
g.
It is the Work Group on Duty’s responsibility to post daily overtime hours on
the overtime board. This time, hours paid on a straight-time basis, and two (2)
times hours paid but turned down will be posted daily in each area, unless there
are unusual circumstances which make a delay in posting necessary.



 
h.
It is realized that the Work Group is responsible for filling a shift.  In every
case, operators are required to fill the job while the Work Group proceeds to
fill vacancies by means of this procedure.

 
 
12

--------------------------------------------------------------------------------

 
 


 
i.
It is understood that employees may swap a shift or part of a shift by mutual
consent; however, it is further understood that shift swapping will not trigger
an obligation to pay any overtime premium pay.

 
In the event, overtime distribution and/or call-out procedures do not provide
the Company with sufficient qualified personnel to perform the overtime work,
the Company shall have the right to assign qualified personnel.  Failure to work
such mandatory overtime shall constitute just cause for disciplinary action.


ARTICLE 11
12-HOUR SHIFT AGREEMENT


Some employment conditions which apply to employees who work on 12-hour
continuous shift operations may be different than those described in various
Articles of this Agreement.  A special Letter of Agreement concerning 12-hour
shift employees is attached as APPENDIX "B" to this Agreement.


ARTICLE 12
ABSENCES


A.           Employees will give his/her foreman or designee notice no less than
twenty-four (24) hours in advance for all absences from work for personal
reasons except in cases of personal illness, illness or death in the employee's
immediate family, or other emergency making such advance notice impossible. In
case of such emergency, the employee will provide the Company as much advance
notice as possible.


B.           An employee absent for two (2) days or more shall not be permitted
to return to work unless they notify the Company at least four (4) hours prior
to the start of their shift that he/she is returning to work. This notification
shall not serve to excuse unexcused absences.  The Company shall have the right
to require an employee to submit a medical certificate justifying his absence.


C.           When an employee is absent for thirty (30) or more consecutive
calendar days for any reason, including layoff, the number of their overtime
hours will be increased by the number of hours the average of their work group
has increased during their absence.


D.           When an employee is absent from their assigned schedule for a
definite period of time (eight hours, one day, one week, etc.) their name will
not be called for overtime work to be performed during their time off.


E.           When an employee is absent from their assigned schedule for an
indefinite time, their name will be removed from the overtime list until the
employee calls in to report that they are available for work.


ARTICLE 13
WAGES


A.           The hourly wage rates shall be as shown in APPENDIX "A" attached
hereto and made a part of this Agreement.


B.           The Company shall advise the Union of the proposed basic hourly
rate for any new work established after the date of this Agreement.  Upon
request of the Local Union representatives, the Company will negotiate with them
concerning such rate, provided that the Union so requests within thirty (30)
days from the establishment of such rate.  If agreement is not reached on the
new rate, the matter will be appealed to the fourth (4th) step of the Grievance
Procedure.

 
13 

--------------------------------------------------------------------------------

 


C.           When an employee is temporarily assigned to a job paying a lower
rate of pay, he/she shall be paid his regular hourly rate.


D.           When an employee is temporarily assigned to a higher rated job for
a purpose other than that of training or instruction, he/she shall receive the
rate for the job to which he/she is so assigned for all hours worked on such
higher rated job.


E.           An employee who actually works for four (4) hours or more on seven
(7) consecutive days in the regularly established work week shall receive double
(2) their regular straight-time hourly rate for all hours worked on the seventh
(7th) consecutive day.


F.           A maximum of ten (10) employee members who have been trained and
certified to perform Hazardous Material Emergency Response shall receive
twenty-five ($.25) cents per hour, (maximum 40 hours per week) while so
assigned.


G.           An employee required to work on his/her normal scheduled day or
days of rest or on hours outside of his/her normal work schedule will be paid at
one and one-half (1-1/2) times their regular hourly rate, provided that they
shall not be entitled to premium pay for such day or days in any week in which
he/she has been absent without a satisfactory excuse on one or more scheduled
workdays.


H.           Premium pay provided for, herein, shall not be pyramided on premium
pay payable under any other articles of this Agreement.


ARTICLE 14
 SHIFT DIFFERENTIAL


A.           Employees who are scheduled on multiple shift operations shall be
paid a shift differential of fifty cents ($0.50) per hour for all time worked
during the hours of 1:00 p.m. to 9:00 p.m. shift.  Employees shall be paid a
shift differential of seventy cents ($0.70) per hour for all time worked during
the hours of 9:00 p.m. to 5:00 a.m. shift.


B.           The shift differential is not paid to employees scheduled on
regular, single-day shift operations who may work overtime into another shift;
however, such employees will be paid shift differential for scheduled hours
worked during the times listed in paragraph A above.  All employees not
scheduled on regular, single-day shift operations are considered to be on
scheduled multiple-shift operations.
 
ARTICLE 15
VACATIONS


A.           All regular employees of the Company shall be granted a vacation of
one (1) week after one (1) year of continuous active service, two (2) weeks
after three (3) years of continuous active service, three (3) weeks after five
years of continuous service, and four (4) weeks after twelve (12) years of
continuous active service.  It is understood an employee shall receive his/her
next level of vacation effective January 1st of the year his/her hire date for
service is due.  However, an employee who is separated for any reason before
his/her service anniversary date must repay the Company for all vacation time
taken/paid but not earned.


B.           Employees who have one (1) or more years of continuous service as
of January 1st (except for new employees provided for below) will be granted
vacations during the calendar year January 1st to December 31st, provided that
they have worked a minimum of one thousand (1,000) continuous active hours
during the preceding calendar year.  The following hours will be counted in
determining whether
 
 
14

--------------------------------------------------------------------------------

 


or not employees have worked a minimum of one thousand (1,000) continuous active
hours during the preceding calendar year:


1.           Hours actually worked;


2.           Holidays paid for but not worked;


3.           Forty (40) hours for each week of paid vacation;


4.            All hours lost due to compensable, job-related injuries, maximum
800 consecutive hours lost in the first calendar year of such injury; and


5.           All hours lost by Union officials for Local Union business
pertaining to Cherokee Nitrogen as approved by the Plant Manager.


C.           A new employee shall become eligible for his/her first vacation
with pay upon his/her first anniversary date, provided that he/she has worked a
minimum of one thousand (1,000) continuous active hours during his/her first
anniversary year, counting as hours worked those set forth in paragraph B
above.  An employee will qualify for his/her second vacation to be taken not
earlier than January 1st following his/her first anniversary date, by fulfilling
the contractual requirements set forth in paragraph B above, provided that the
second vacation cannot be taken earlier than six (6) months after the employee's
completion of his/her first vacation.


D.           Pay for each week of vacation to which an employee is entitled
shall be computed on the basis of forty (40) hours at the particular employee's
regular straight-time rate of pay.


E.           Vacations will be granted only during the year in which they are
due, and they may not be carried over or taken advantage of during subsequent
years.


F.           Allocation of the individual's time for taking the vacation during
the vacation season from January 1st to December 31st shall be subject to the
approval of the Company in order to ensure orderly efficient operation of the
plant.  Vacation scheduling shall be from January 1st until March 1st.


G.           In the event of termination of service due to death, provided that
at the time of death of such employee he/she had become eligible to receive a
vacation that had not been granted, payment in the amount equal to that which
would have been paid to the employee for such vacation shall be made to the
beneficiary of the group insurance carried by the employee.  Also, if the
employee had worked one thousand (1,000) hours in the present year, the same
beneficiary will receive payment for the vacation the deceased employee would
have been eligible for if he/she had been on the payroll during the following
year.  This payment of the following year's vacation will be made during January
of the following year.


H.           Vacation pay for any employee entitled to a vacation, will, upon
request to management, be paid to the employee.  Requests must be on time cards
two weeks prior to vacation.


I.           Employees entitled to a vacation will not be allowed to take money
in lieu thereof except that the Company may, with the employee's consent, pay
him/her vacation pay in lieu of time off for vacation for any weeks of vacation
due him/her in excess of one (1) week in any eligibility vacation period.  It is
understood that the preceding in no way diminishes the Company's right to
schedule a vacation shutdown.


J.           If an employee takes his/her vacation during a week in which a
holiday occurs, the amount of his/her vacation pay shall be increased by the
amount of eight (8) hours' pay at his/her basic hourly rate,


 
15

--------------------------------------------------------------------------------

 
 
in order to compensate for the holiday pay to which he/she would have been
entitled had they not been on vacation.  If a holiday falls during an employee's
vacation, it may be mutually agreed to that he/she may receive an additional day
off.


K.           Employees joining the Armed Forces of the United States shall
receive their previously earned vacation pay provided they have fulfilled all of
the contractual requirements for a vacation.


L.           Vacations will be granted only for continuous periods starting on
Monday and ending on Sunday, except by an employee's choice, he may take two (2)
weeks one (1) day at a time, two (2) days per vacation year two (2) hours at a
time, or as he/she so desires, with approval from the Foreman or designee and at
least a twenty-four (24) hour notice.


M.           Employees who have become eligible to receive a vacation under the
provisions set forth in this Agreement and who thereafter leave the service of
the Company shall, upon request, be entitled to receive vacation pay in lieu of
the vacation they otherwise would have been eligible to receive.


N.           Deductions from vacation pay will be consistent with the earning
period.  For example, if an employee received two (2) or more weeks of vacation
pay, one or more checks may be issued but the deductions will be calculated as
if a separate check was issued for each week.


O.           In the calendar year in which an employee terminates due to
retirement, the employee will receive what would have been the Employee's
subsequent year's vacation on a pro-rata basis.  For every full calendar month
the employee works on an active basis, the employee will receive 1/12 of the
following year's vacation.
 
ARTICLE 16
HOLIDAYS


A.           The following shall be considered as holidays:


1.           New Year's Day (January 1st)
 
2.           Good Friday (Last Friday Preceding Easter)


3.           Memorial Day (Last Monday in May)


4.           Fourth of July


5.           Labor Day (First Monday in September)


6.           Thanksgiving Day (Fourth Thursday in November)


7.           Thanksgiving Friday (Fourth Friday in November)


8.           December 24th


9.           Christmas Day (December 25th)


B.           The term "holiday" is defined to mean the twenty-four (24) hour
period between 5:01 a.m. and 5:00 a.m. of the holiday.  When a holiday falls on
Saturday, the preceding Friday shall be considered as the holiday, except when
Friday is a holiday also, then the preceding Thursday shall be considered as the
 
 
16

--------------------------------------------------------------------------------

 
 
holiday.  When a holiday falls on Sunday, the following Monday shall be
considered as the holiday, except when Monday is a holiday also, in which case
the following Tuesday shall be considered as the holiday.  Shift workers shall
be paid for holidays on the day the holiday falls.


C.           One and one-half (1-1/2) times the regular hourly wage rate will be
paid for all work performed on the holidays listed in paragraph A above, in
addition to such holiday pay as the employee may be entitled to under the
provisions of paragraph D below.


D.           All regular full-time employees on the payroll shall receive
holiday pay for eight (8) hours at their basic hourly rate for each of the
holidays set forth in paragraph A above, provided that they report to work and
work the hours as scheduled on the last scheduled work day preceding and the
first scheduled work day following the holiday.  In the event that a holiday
occurs during the initial calendar week in which an employee becomes laid off,
or during the calendar week in which an employee is recalled from layoff status,
the employee will be entitled to receive holiday pay if he/she is otherwise
eligible.


E.           If an employee fails to report or fails to work the hours as
scheduled on the holiday, or fails to work the hours as scheduled on the last
scheduled work day preceding and the first scheduled work day following the
holiday, he/she will not receive holiday pay as provided for herein.


F.           If a regular employee is excused from work for all or any part of
his/her last scheduled work day preceding, or for all or any part of his/her
work day following a holiday, or both, he/she shall be regarded as having worked
on such day or days (for the purpose of qualifying for holiday pay), and they
shall be eligible to receive holiday pay if they otherwise qualified for holiday
pay under the terms of this Agreement, provided that the Company shall excuse
absences on such days on the same basis and for the same reasons as would apply
on any other day during the year.  Employees not excused under the foregoing
circumstances will not qualify for holiday pay.  Employees reporting off will
not automatically constitute an excused absence.  Employees on short-term
disability, or long-term disability, or workers compensation will qualify for
holiday pay not to exceed six months (6).  Eligibility begins the first full
workday away from work.


G.           There shall be no pyramiding of daily, weekly and holiday overtime.


ARTICLE 17
FUNERAL LEAVE PAY


A.           In the case of the death of a member of the immediate family of a
regular employee, the employer will, when requested in advance, grant a maximum
of three (3) days (twenty-four hours) paid leave of absence, and in no case will
the paid leave of absence extend beyond the day immediately following the day of
the funeral.


B.           The term "immediate family" as used herein is defined as consisting
of the following members of the employee's family only: mother, father, spouse,
children, brother, sister, mother-in-law, father-in-law, son-in-law, daughter-in
law, stepfather, stepmother, stepson, stepdaughter, grandparents, grandchildren,
brother-in-law, sister-in-law, and spouse’s grandparents.


C.           When a death occurs to any such member of an employee's family, the
employee shall notify his/her Foreman or designee for such paid leave.  Such
paid leave will not be granted in instances when the employee otherwise eligible
does not attend the funeral.  The employee absent on a paid funeral leave shall
not be eligible for any overtime which is scheduled during the period of such
employee's leave.  If a holiday falls during the paid leave of absence, the
employee will not receive both holiday pay and paid leave of absence.
 
 
17

--------------------------------------------------------------------------------

 
 
D.           The employee will not be entitled to funeral leave pay for any day
falling within the three (3) day leave of absence which is not a scheduled work
day for the employee or when the employee is on vacation.


E.           The rate of pay shall be the regular hourly rate of the employee
and for regular scheduled work.
 
ARTICLE 18
JURY DUTY


A.           All regular full-time employees (not including casual or part-time
employees) who have been in the continuous service of the Company for six (6)
months or more, shall be paid wages amounting to the difference between the
amount paid to them for jury service and the amount they would have earned at
their basic hourly rate had they worked on such days with their regular work
group.


B.           No difference shall be paid if the employee received a greater
amount for jury service than he/she would have earned working in his/her work
group at the basic hourly rate.


C.           Employees who are absent due to layoff, vacation, sickness or
injury, or other leaves of absence shall not be entitled to receive difference
payments under this article during such periods of absence.


D.           No difference payments for jury service shall be paid in the case
of an employee who is absent on the last scheduled work day prior to starting
jury service.


E.           No difference payments for jury service shall be paid to employees
who fail to report to work and work the hours on any scheduled work day on which
their service was not required in court


F.           In order to receive difference payments as above provided, each
such employee must furnish to the Company a certificate of service duly signed
by the Clerk of the Court.


G.           Employees scheduled to work after 10 PM for eight (8) hours on days
of required jury duty will be excused from work for this time period and will
receive the difference between the amount paid to them for jury service and the
amount they would have earned at their basic hourly rate had they worked on such
days.


H.           Employees that have received a subpoena or summons from a court of
law shall be excused without pay and he/she shall present a certificate to
his/her Foreman or designee with as much notice as possible.


ARTICLE 19
PAYDAY


The parties agree to the present payday which is every other Thursday at 3:30
p.m. to 5:45 p.m. and Friday at 6:00 a.m.  Employees whose scheduled shift ends
at 2:00 PM will be permitted to get their checks at 2:00 PM.

 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 20
MEAL ALLOWANCE PROVISIONS


A.   Whenever an employee is required to work overtime, six dollars ($6.00) meal
money or a meal will be provided at the end of two (2) hours' work and each four
(4) hours thereafter, provided that said employee has completed an eight
(8)-hour shift immediately preceding such overtime assignment.


B.    The Company will not furnish a lunch for an employee called in to work a
regular eight (8) hour shift for anyone who is sick or absent provided that more
than two (2) hours' notice is given.  If less than two hours' notice is given,
the Company will provide a meal.


C.    If an employee is called out on an emergency basis, he/she will be
furnished a meal after completing four (4) hours' work and each four (4) hours
thereafter as long as he/she is required to stay on the job.


D.   Whenever maintenance work is scheduled on a twelve (12) hour relief basis,
that is, one crew relieving another each twelve hours, the Company will provide
the second meal and allow both meals to be eaten on Company time.  It is
mutually understood that these meal periods will be held as short as possible in
order to keep the work going.


E.           Whenever maintenance work is scheduled on an extended day or
holdover basis and one crew does not relieve another, the first meal period will
be for thirty (30) minutes and shall be on the employee's own time. The Company
will furnish additional meals as required, and these will be on Company time.


F.   A non-shift worker required to work any part of his/her meal period shall
receive pay for his/her
entire meal period unless he/she is given a full-length lunch period later in
the shift at the               employee's option.


G.         Production employees working 8-hour shifts will eat their lunch on
Company time at such hours as their duties permit.




ARTICLE 21
WORKERS COMMITTEE


A.          There shall be an employee Workers Committee comprised of the Local
Union President, Vice-President, Recording Secretary and not more than two (2)
other Committee persons.  The Union shall certify to the Company from time to
time the names of the Workers Committee persons who shall be employees of the
Company, and the Company shall not recognize any committee person until his /
her name has been so certified. The Workers Committee as a committee, shall
negotiate and settle grievances in Steps 3 and 4 of the Grievance Procedure.


B.    Time spent by employees in the investigation and settlement of grievances
shall be on the employee’s own time.

 
19

--------------------------------------------------------------------------------

 
 
C.           During contract negotiations the number of committee members may be
increased to six (6) active employees.


ARTICLE 22
GRIEVANCE PROCEDURE


Should any difference arise between the Company and the Union, or between the
Company and employees, or between employees of the Company, or should trouble of
any kind arise in the plant, there shall be no strike, stoppage, slowdown,
suspension of work or boycott on the part of the Union or its members or the
employees, or lockout on the part of the Company on account of such dispute.


First Step


The employee shall first take his grievance up with his foreman, and, only if
the aggrieved employee requests, a committeeman shall be given an opportunity to
be present.


If the grievance is not settled, it shall, within five (5) working days
thereafter, be reduced to writing on a form provided by the Union, signed by the
employee, and presented to the foreman, who shall, within five (5) working days
after receipt thereof, give his written answer to the grievance.


No grievance will be considered unless it has been submitted to his foreman
within five (5) working days from the date the employee knew or should have
known of the occurrence giving rise to the dispute.


Second Step


The grievance shall be considered settled unless within five (5) working days
after receipt of the foreman's written answer, a Union committeeman notifies the
Area Superintendent that he desires additional processing of the
grievance.  Management will arrange a meeting with the grievant and one
committeeman.  Such meeting will be held no later than ten (10) working days
after receipt of the Union's appeal.
 
 
The Area Superintendent or his designated representative shall provide a written
answer to the grievance within ten (10) working days after the close of the
Second Step meeting.


Third Step


In the event the Union is not satisfied with management's Second Step answer, an
officer of the Union, may, within five (5) working days after receiving the
Second Step answer, notify the Plant Manager and/or his designated
representative, in writing, that he wishes to submit the matter for further
consideration.  At the same time, the Union shall provide a written statement of
the contractual reasons the Company's Second Step answer was not accepted.  The
Plant Manager, and/or his designated representative will discuss the matter with
the Workmen's Committee and, if the Union requests, an International Union
Representative or the President of Local 417 G, at a time to be mutually agreed
upon.  The Plant Manager and/or his designated representative shall provide a
written answer to the grievance within ten (10) working days after the close of
the discussions.


Fourth Step


If the answer of the Plant Manager, or his designated representative, does not
settle the grievance, the International Representative of the Union may request
that the grievance be submitted to an impartial arbitrator, providing the
grievance is one which does not involve matters in which arbitration is
specifically prohibited, under the terms of Article II of this Agreement.  The
Union must then notify the
 
 
20

--------------------------------------------------------------------------------

 
 
Plant Manager of that fact, in writing, within thirty (30) days after the date
the Third Step answer was rendered.


The International Union Representative and the Company shall make written
application to the Federal Mediation and Conciliation Service requesting a nine
(9) member panel from which the parties shall select an arbitrator.  The parties
shall alternately strike eight (8) names, one at a time.  The remaining panelist
shall serve as arbitrator.  It is understood that, starting with the first
arbitration case, following the date of execution of this Agreement, the Union
shall strike the first name.  Thereafter the determination of which party
strikes first will be made by the toss of a coin.  Both the Company and the
Union shall have the right to reject one entire panel submitted by the Federal
Mediation and Conciliation Service.


When the arbitrator has been selected, he shall meet for the consideration of
the grievance as soon thereafter as is practical.  Any such meeting of an
arbitrator shall be held in a location the parties unanimously decide upon.


Any such arbitrator shall decide only the grievance submitted to him, upon
testimony presented to him, by the Union and the Company, and shall render his
decision in writing.


The jurisdiction of the arbitrator shall be limited to a grievance involving the
interpretation or application of the specific provisions of this Agreement.
 
Except as otherwise specifically provided in this Agreement, the arbitrator
shall have no power to change the wages, hours, or conditions of employment set
forth in this Agreement; he shall have no power to add to, subtract from, or
modify any of the terms of this Agreement; he shall deal only with the grievance
which occasioned his appointment.  He will require that the Union has the burden
of establishing its position on behalf of the employee, except in discipline or
discharge cases, where the burden will be on management.


The parties hereto shall fully comply with the award or decision made by any
such arbitrator, and the decision of the arbitrator will be final and binding on
both parties.  The fee and expenses of the impartial arbitrator shall be borne
equally by both parties.  The expense of witnesses for either side shall be paid
by the party requesting the witness.  The total cost of the stenographic record
which may be made and all transcripts thereof shall be paid for by the party
ordering the same.  If a stenographic record is made by either party, the other
party shall receive a copy thereof only if the other party states at the outset
of the hearing that he is requesting a copy of such stenographic record and
agrees to pay one-half (1/2) of the cost thereof.


No provision of Article VIII or any other Article of this Agreement shall
deprive any employee covered by the terms of this Agreement of any right to
which it may be entitled under Section 9(A) of the Labor Management Relations
Act of 1947, or any other statute of the United States.


In cases involving verbal or written reprimands, a grievance may be filed and
processed through Step Three, but may not be submitted to arbitration.  The
Union has authority to process, abandon, or settle grievances on behalf of
employees.  The arbitrator may herein determine only one grievance at a time
without the express agreement of the Company and the Union.


The grievance and arbitration provisions provided for herein, in addition to any
other right or obligation under the Agreement, are limited to grievances and
claims arising and actually filed in writing during the term of this
Agreement.  The parties recognize the principle that the Company's action
governs until and unless modified by an arbitration award which is in conformity
with the provisions of this Agreement,
 
 
21

--------------------------------------------------------------------------------

 
 
and that the Union may not, and will not, apply to any court for interim relief
of any kind pending such an arbitrator's award.


In any case involving discharge or a disciplinary suspension, a grievance may be
filed in Step Three, but the grievance must be submitted no later than three (3)
working days following notice of the action, or the action becomes final.


In cases involving written discipline up to and including discharge, a copy of
the action notice will be given to the employee involved and a copy furnished to
the on-site committeeman.


The parties agree to follow each of the foregoing steps in the processing of a
grievance and, if in any step the Union fails to proceed within the time limits
therein set forth, the grievance shall be considered settled, based on the
Company's answer in the last step through which it was processed.  The parties
further agree that if in any step the Company's representative fails to give his
written answer within the time limit set forth, the Union may advance the
grievance to the next step at the expiration of the time limits.  All time
limitations set forth herein shall be exclusive of Saturdays, Sundays, and
holidays.  Time limits set forth in Step Four may be extended in writing only by
mutual agreement between the International Representative and the Plant Manager.


ARTICLE 23
LEAVE OF ABSENCE


A.           The Company will grant leave of absence, without pay, not to exceed
one (1) year to one (1) employee who is elected or appointed to a full-time
position with the Union, upon ten (10) days' written request.  Upon ten (10)
days' notice of his /her desire to return to work for the Company, given not
later than one (1) week after he/she ceases to occupy such full-time position or
after the termination of this Agreement, whichever is earlier, he/she shall be
returned to the Company's employment in line with his/her original seniority
rights unimpaired. The Union shall notify the Company promptly when an employee
of the Company on leave of absence under this paragraph B ceases to occupy such
full-time position.  A leave of absence granted under this paragraph B shall
become void and the employee's seniority rights shall be forfeited if such
employee accepts other employment or engages in other work.


B.           The Company may within its sole discretion grant a leave of
absence, without pay, not to exceed thirty (30) days in any one year, for
personal reasons, without loss of seniority.


C.           Requests for leaves of absence must be in writing no less than
fourteen (14) working days in advance of to the start of the absence.  Leaves of
absence will not be granted for the purpose of allowing an employee to take
another position temporarily, try out new work, or venture into business for
himself.


D.           A medical leave provided due to workers’ compensation illness or
injury will not be considered leave time offset against the annual amount
required by the Family and Medical Leave Act (FMLA) as long as the injury or
illness would otherwise be covered by the FMLA.


ARTICLE 24
MILITARY SERVICE


A.           Except as otherwise provided by law, an employee who is inducted
into (or joins voluntarily during a national emergency) the armed services of
the United States shall be granted a leave of absence during the period of such
service, during which period his/her seniority shall accumulate, provided,
however, that if he/she voluntarily re-enlists for an additional period, he/she
shall not accumulate seniority during such additional period of service and
shall not be entitled to the re- employment rights and privileges hereinafter
set out. Upon termination of his/her military service in the first instance, the
 
 
22

--------------------------------------------------------------------------------

 
 
employee shall be offered re-employment in line with his/her seniority as may be
available, which he/she is capable of doing, at the current rate of pay for such
work, provided that he/she meets the following requirements:


1.           He/she has been honorably discharged.


2.            He/she is physically able to do the work.


3.           He/she reports for work within ninety (90) days after the date of
his/her discharge, or ninety (90) days after hospitalization continuing after
discharge, for not more than one (1) year.
 
B.           A regular employee having more than one (1) year of continuous
service who is granted a leave of absence to perform summer military training
under the National Armed Forces Reserves, including Army, Navy or Marine Corps
Reserves or State National Guard, shall be paid for the period of such leave,
not to exceed two (2) weeks in any calendar year, the difference between his/her
pay while performing such training and the compensation he/she would have
received at his/her regular hourly straight-time rate had he/she  worked the
number of straight-time hours which his/her  regular crew worked during such two
(2)-week Period.


C.           This provision does not apply to employees who perform such
training duties during periods of layoff, vacation, or during any other periods
of recognized leave of absence, nor does this provision apply unless the
employee works on his/her last scheduled work day prior to the leave granted and
his/her first scheduled work day thereafter.


ARTICLE 25
SAFETY AND HEALTH


A.            The Company will make reasonable provisions for the safety and
health of the employees during their hours of employment consistent with all
governmental regulations.  Such protective devices and other safety equipment as
may be necessary to properly protect employees from injury shall be provided by
the Company without cost to the employee.
 
B.           Adequate ventilation, drinking coolers, showers, and safety
equipment such as respirators goggles, gloves, and any other safety devices as
may be determined from time-to-time shall be provided by the Company without
cost to the employees.


C.           The Union agrees that in order to protect the employees from injury
and to protect the facilities of the plant, it will cooperate to the fullest
extent in seeing that the safety rules and regulations are followed and that it
will lend its whole-hearted support to the safety program of the Company.


D.           All active employees will be reimbursed (up to $125) for one (1)
pair of safety boots annually.  The Company will reimburse active employees
regularly assigned to the Nitrate/Urea area for the actual cost (up to $125
each) of two (2) pairs of safety boots annually.  Employees may purchase the
boots from any source and will be reimbursed by the Company upon providing the
receipt.  However, if the employee’s boots are damaged and become ineffective or
unsafe due to conditions of the work environment, the employee will be eligible
to receive reimbursement (up to $125) for a second pair that year upon
demonstration to the Company.


The Company recognizes a Health and Safety Committee consisting of a reasonable
number of members selected by Union and Management.  This committee will be
maintained for purposes of making monthly inspections of the plant facilities
and making recommendations to improve safety and housekeeping.
 
 
23

--------------------------------------------------------------------------------

 
 
Such members of the bargaining unit who serve on the team will be excused from
work, with pay, on the day of the committee inspection.  Recommendations of the
Health and Safety Committee will not be subject to the provisions of Article 22
- Grievance Procedure.


ARTICLE 26
DISCRIMINATION


Neither the Company nor the Union shall discriminate against any employee with
regard to the terms and conditions of employment on the basis of race, color,
creed, national origin, sex, age, disability, religion, or because of membership
or non-membership in a Union.


ARTICLE 27
BULLETIN BOARDS


A.           The Company will provide one bulletin board in each of the four (4)
areas for the purpose of posting official Union notices restricted to the
following:


1.           Notices of Union recreational and social affairs;


2.           Notices of Union elections;


3.           Notices of Union appointments and results of Union elections; and


4.           Notices of Union meetings.


B.           The bulletin boards shall not be used by either party for
disseminating propaganda of any kind, posting or distributing pamphlets or
political matter, advertising, or for notices adversely reflecting upon the
Union or the Company.


ARTICLE 28
SICKNESS BENEFITS


GROUP INSURANCE


For the plan year beginning January 1, 2011, and during the term of this
Agreement, employees will be offered the opportunity to enroll in a program
provided by the Company using Blue Cross/Blue Shield of Oklahoma with the terms
and benefits agreed upon.
 
 Optional Dental and Vision coverage will be offered by the Company.  Dental may
be elected without Vision, but Vision may not be taken without Denial.  Neither
Dental nor Vision may be elected separately by anyone not enrolled in the group
insurance program.


The employee share of the cost of the GROUP INSURANCE BENEFITS will be 25% of
the premium costs in each year of the Agreement.  However, the Company is not
responsible for any part of the cost of dental or vision coverage, the premium
for which is fully paid by the employee.


It is agreed that in the event of legislative changes or
introduction/availability of a government or health exchange option during the
term of this Agreement, the then current group program may no longer be
appropriate and a conversion to an alternative system may be necessary.  The
parties will meet to discuss the implications at such time.  Otherwise, the
substantive terms of the health insurance benefits offered will not be changed
without Union consent during the term of the Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
LONG TERM DISABILITY


The Company agrees to pay the cost of a basic employee long-term disability plan
with a maximum benefit of 50% of the monthly pay up to $1,000.00 per month.


SHORT TERM DISABILITY


Effective with the date of this Agreement, the weekly benefit provided eligible
employees under the existing plan will increase to $250.


LIFE INSURANCE


the Company agrees to pay the cost of basic life insurance equal to one (1)
times an employee’s annual income, maximum of $50.000.00.
 
MEDICAL EVIDENCE AND RETURN TO WORK. The employee's disability and its
continuation must be affirmed by acceptable medical evidence showing the result
of examinations made at appropriate intervals throughout the period of absence,
such intervals to depend upon the nature of the disability.  The Company will
provide a form on which such statements may be submitted by the employee's
doctor.


If a disagreement arises between the Company's doctor and the employee's doctor
as to the employee's ability to return to work, the Company's doctor and the
employee's doctor shall agree upon a third doctor who shall make a determination
as to the employee's physical ability to work and the decision of such third
doctor shall be final and binding.  Any fee or expenses of such third doctor
shall be divided equally between the Company and the employee involved.


RETURN TO WORK PROGRAM.  For employees who have suffered work related
illnesses/injuries, the company will continue its practice, when possible, of
providing modified duties in an effort to help employees in the transition from
non-ability to work, to full capacity work.  The company also reserves the right
to limit the number of employees in this program.  In such case, seniority and
qualifications will prevail.  When applicable, the Company will use occupational
function capacity evaluations, developed by certified physicians and therapist,
to determine an employee's ability to return to full capacity work or modified
work duty.  A modified duty work arrangement is intended to be a temporary
accommodation and not to exceed four (4) to eight (8) weeks; however, in the
event that an employee cannot return to full capacity work after said period,
the Company will consider establishing a second modified duty work arrangement,
but not to exceed an additional four (4) to eight (8) week duration.  An
employee returning to work on a modified work duty program will be entitled to
his/her normal wage rate as recorded in Appendix "A" of this Agreement.  In such
event there is no guarantee for overtime work; but any overtime assignments will
be offered to the employee only if he/she possesses the physical and endurance
requirements of the assignment.


The Company agrees to administer the Return - To - Work program on a
non-discriminatory basis, and the employees at this work location agree not to
abuse the opportunities provided under this program.  This Return - To - Work
program is not intended to adversely affect any other bargaining unit employee.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 29
DISCIPLINE AND DISCHARGE


In the event that an employee is discharged and the employee considers such
discharge to be without just cause, such action must be appealed to the fourth
step of the grievance procedure within forty-eight (48) hours of the time of
such discharge, excluding Saturdays, Sundays and holidays.


Any disciplinary action administered and related documentation will remain as
part of the employee’s formal personnel file.  However, the following will not
be used in determining the level of appropriate discipline to be administered:
Verbal warning issued active employee more than 12 months before;
Written warning issued active employee more than 24 months before;
Suspension issued active employee more than 36 months before.


ARTICLE 30
GENERAL


A.           MANAGEMENT EMPLOYEES WORKING. It is agreed that supervisors are not
to perform production or maintenance work to the extent that it would deprive
any worker of his/her  regular job, or would result in the layoff of a regular
employee, or would prevent the hiring of additional employees, if the amount of
work warranted it.  This, of course, does not preclude a supervisor from helping
out in emergencies or from giving instructions to employees.


B.           NOTIFICATION OF CURRENT HOME ADDRESS. An employee must notify
his/her supervisor whenever he/she changes his/her home address.


C.           CONTRACTORS.  The Company may contract out work at its discretion
as long as bargaining unit employees are not laid off as a result of contracting
out bargaining unit work.


D.           MAINTENANCE PERSONNEL ON 12 – HOUR SHIFTS. The Company may staff
Maintenance on 12-hour shifts as it deems necessary.  Maintenance employees with
the required skills will be assigned by canvassing the maintenance employees
with those skills, by seniority.


ARTICLE 31
AUTHORIZED DEDUCTION
UNION SECURITY


Membership in the Union is not compulsory by state and federal law.  Employees
have the right to join, not join, maintain, or drop their membership in the
Union as they see fit.  Neither the Union, its agents, or any employee shall
exert any pressure on, or discriminate against an employee as regards to such
matters.


Union Security and Check-off.  (a) Upon receipt of written authorization of any
employee who is a member of the union, all in accordance with the requirements
of the Labor Management Relations Act of 1947, as amended, from time to time,
the Company agrees to deduct from the earnings of such employees who are members
of the Union, assessments and weekly membership dues.  It is agreed that the
Company shall check off weekly dues and assessments, each as designated by the
International Secretary-Treasurer of the Union.


Said deductions shall be made from such respective employee’s pay in the
calendar month following the month in which the effective date of the employee’s
membership in said Union occurs.  The authorization will be on forms furnished
by the Union and approved by the Company.  A copy which appears in
 
 
26

--------------------------------------------------------------------------------

 
 
Appendix “E” of the agreement.  All such initiation fees, weekly dues and
assessments, that are deducted in this manner, shall be remitted by the Company
to the International Secretary-Treasurer. Pittsburgh, Pennsylvania, so long as
the authorization is validly in effect and not revoked by the employees.


A check for deductions shall be to the International Secretary-Treasurer,
Pittsburgh, Pennsylvania each current month, together with an itemized list of
all collections.


 (b) The Union agrees to indemnify, hold, and save the Company harmless of, from
and against all claims, demands, suits, liabilities and expenses or other forms
of liability that may arise out of or by reason of action taken by the Company
for the purpose of complying with any of the provisions of this Article or in
reliance on any notice, authorization, or assignment furnished pursuant to said
provisions.
 
ARTICLE 32
SAVINGS CLAUSE


If any term or provision of this Agreement is, at any time during the life of
this Agreement, in conflict with any applicable valid federal or state law, such
term or provision shall continue in effect only to the extent permitted by such
law.  If, at any time thereafter, such term or provision is no longer in
conflict with any federal or state law, such term or provision, as originally
embodied in this Agreement, shall be restored in full force and effect.  If any
term or provision of this Agreement is or becomes invalid or unenforceable, such
invalidity or unenforceability shall not affect or impair any other term or
provision of this Agreement.
 
ARTICLE 33
STRIKES AND LOCKOUTS


During the term of this Agreement, neither the Union, its officers, agents,
members, nor any employee will authorize, instigate, aid, condone, participate
in, or engage in a strike, work stoppage, slow-down, boycott, sympathy strike,
overtime ban, or any other interruption or interference with work or any
impeding of production or business of the Company regardless of whether there is
a claim by the Union of a breach of this Agreement or of State or Federal law by
the Company.  Any employee or employees who violate the provisions of this
Article may, at the sole discretion of the Company, be discharged or otherwise
disciplined.  If an employee is disciplined or discharged for a violation of
this Article, the arbitrator’s jurisdiction is limited to a determination of
whether the employee engaged in activity prohibited by this Article.


The employer specifically has a right to proceed directly to court for an
injunction and any and all other legal relief for any breach of this Article.


The Company agrees that there shall be no lockout during the term of this
Agreement.
 
 
27 

--------------------------------------------------------------------------------

 

ARTICLE 34
TERM


This Agreement shall be effective as of the 12th day of November, 2010 and shall
remain in effect until and including 12:00 midnight on November 11, 2013 and
shall continue in full force and effect from year-to-year thereafter, unless
either party to this Agreement desires to change or modify the term or terms of
the Agreement. The party desiring the change or modification must notify the
other party to this Agreement, in writing, not less than sixty (60) days and not
more than seventy-five (75) days prior to the termination date or to any
subsequent anniversary date thereof.
 
 
28

--------------------------------------------------------------------------------

 
 
EXECUTED AT CHEROKEE, ALABAMA THIS TWELFTH DAY OF NOVEMBER, 2010:


CHEROKEE NITROGEN COMPANY
Cherokee, Alabama Plant
 
UNION
     
S/Don Phillips
Plant Manager
 
S/Leo W. Gerard
International President
 
 
   
S/ Ben VanVeckhoven
Plant Manager
 
S/Jim English
International Secretary-Treasurer
   
 
 
S/John Nix
Plant Controller
 
S/Thomas Conway
International Vice-President (Administration)
   
 
 
   
S/Fred Redman
International Vice-President (Human Affairs)
   
 
 
   
S/Stan Johnson
District 9 Director
   
 
 
   
S/Mark Cochran
Staff Representative
   
 
 
   
S/M. Koger
President 417-G
   
 
 
   
S/S. Gandy, Vice President
   
 
 
   
S/G. Roach, Negotiating Committee
   
 
 
   
S/G. McWilliams, Negotiating Committee
   
 
 
   
S/J. Allen, Negotiating Committee
   
 
 
   
S/E. Howard, Negotiating Committee
   
 
 
     S/ C. Barnes, Negotiating Committee            

 

 
29

--------------------------------------------------------------------------------

 

APPENDIX “A”


The hourly rates at the Cherokee, Alabama plant of Cherokee Nitrogen shall be as
follows:




Maintenance Table
 

 
 
Rates Effective November 12, 2010
 
Rates Effective November 12, 2011
 
Rates Effective November 12, 2012
 
Knowledge / Skill Level
 
Grandfathered Rates
 
Pay Rate
 
Grandfathered Rates
 
Pay Rate
 
Grandfathered Rates
 
Pay Rate
 
Maintenance
Level 4
 
$19.83
 
$21.85
 
$20.43
 
$22.45
 
$21.03
 
$23.05
 
Maintenance
Level 3
 
 
$19.57
 
 
$20.17
 
 
$20.77
 
Maintenance
Level 2
 
 
$19.31
 
 
$19.91
 
 
$20.51
 
Maintenance
Level 1
 
 
$18.81
 
 
$19.41
 
 
$20.01
 
1st Yr. Mechanic
 
 
$17.31
 
 
$17.91
 
 
$18.51
 
2nd Yr. Mechanic
 
 
$17.59
 
 
$18.19
 
 
$18.79
 
3rd Yr. Mechanic
 
 
$17.90
 
 
$18.50
 
 
$19.10
 
Utility Person
 
 
$17.31
 
 
$17.91
 
 
$18.51
 
Trainee
 
 
$13.17
 
 
 
$13.77
 
 
$14.37

 
30

--------------------------------------------------------------------------------

 
 
APPENDIX "A" (continued)
 
Operations Table



 
 
Rates Effective November 12, 2010
 
Rates Effective November 12, 2011
 
Rates Effective November 12, 2012
 
Knowledge / Skill Level
 
 
Grandfathered Rates
 
Pay Rate
 
Grandfathered Rates
 
Pay Rate
 
Grandfathered Rates
 
Pay Rate
 
Chem. Oper. 4
 
$19.83
 
$21.85
 
$20.43
 
$22.45
 
$21.03
 
$23.05
 
Chem. Oper. 3
 
 
$19.57
 
 
$20.17
 
 
$20.77
 
Chem. Oper. 2
 
 
$19.31
 
 
$19.91
 
 
$20.51
 
Chem. Oper. 1
 
 
$18.81
 
 
$19.41
 
 
$20.01
   
 
Trainee
(Probationary)
 
----
 
$13.17
 
 
 
$13.77
 
 
$14.37

 
If an employee bids to a new area, he/she will receive Trainee rate of pay until
he/she qualifies as Operator 1.


If a level 4 operator bids to a new area, he/she will receive Operator Level 1
pay during the qualification period in the new job.


Each fully qualified regularly assigned Board Operator will receive an
additional fifty cents ($.50) per hour for such hours worked in recognition of
additional duties assigned.
 
 
31 

--------------------------------------------------------------------------------

 


APPENDIX "B"


12-HOUR CONTINUOUS SHIFT OPERATIONS
 
This agreement establishes the terms and conditions which are applicable when
production employees are scheduled on 12-Hour Continuous Shift Operations at the
Cherokee, Alabama facility.  Explained herein are the procedures which apply to
bargaining-unit employees who work a modified "4-3-4-3" rotating-shift schedule
over a twenty-eight (28)-day period, consisting of the following:


          ---    Thirteen (13) twelve-hour shifts; and


          ---    One (1) four-hour shift.


Certain criteria must be met in the preparation of this 12-Hour Shift
Agreement.  It is desirable to conform as closely as possible to the contractual
pay provisions under the current Labor Agreement, and it is essential that the
Company's cost and the employees' wages be equitable for the same amount of time
worked under both a 21-turn shift schedule and the 12-hour continuous shift
operations schedule (hereinafter referred to as the "12-Hour Shift Schedule).


Federal Wage and Hour Law requires that an employee be paid time and one-half
(1.5) for hours worked in excess of forty (40) hours in a work week.  No other
overtime/premium payments shall be applicable to this 12-Hour Shift Schedule.


In order to satisfy legal and contractual requirements and to provide employees
with equitable pay for the same amount of time worked under both a modified
21-turn shift schedule and this 12-Hour Shift schedule, the Standard Hourly Wage
Rates listed in Appendix "A" of the current Labor Agreement will be adjusted for
the 12-Hour Shift Schedule.  These adjustments are based on the ratio of
equivalent straight-time hours paid on the modified 21-turn shift schedule to
those on the modified 12-Hour Shift Schedule. The Adjusted Hourly Rates, which
are determined by multiplying the current Standard Hourly Wage Rates by a
factor, are applicable only for the proposed schedule. All hours worked or paid
outside this 12-Hour Shift Schedule, such as holdover overtime or call-outs,
will continue to be paid on the basis of the Standard Hourly Wage Rates listed
in APPENDIX "A" of the current Labor Agreement.


I.
CONDITIONS FOR SHIFT SCHEDULE. The conditions under which the 12-Hour Shift
Schedule will be implemented are as follows:



A.           Coverage of shift vacancies will be mandatory in accordance with
the existing requirement that an employee may not leave his/her work area until
properly relieved.


B.           The Company requires the Union employees to hold over or be
available for overtime (by pager) to work the jobs when vacancies occur.  If
problems are encountered in filling vacancies, the Company reserves the right to
cancel the 12-Hour Shift Schedule operations at any time with ten (10) days'
notice.


C.           Vacations will be adjusted as defined herein for employees
scheduled on 12-Hour Shift Schedules.
 
 
32

--------------------------------------------------------------------------------

 
 
II. 
PAY PRACTICES



A.           Regular Scheduled Work Hours


1.           Base Pay


a.           In order to equalize the cost to the Company and earnings of the
employee, it is necessary to apply a factor of .9756 to the Standard Hourly Wage
Rate for each job class and to develop an Adjusted Hourly Wage Rate for each job
class.


b.           Overtime worked as part of the regular 12-Hour Shift Schedule will
be paid at the Adjusted Hourly Wage Rate and referred to as Regularly Scheduled
Overtime (RSOT).


2.           Shift Differential.  An employee who works on the 12-Hour Shift
Schedule during a four-week period will receive forty ($.40)  cents  per hour
for all hours worked.


Example:    An employee whose Standard Hourly Wage Rate is $21.85 per hour would
be paid as follows:
 
Standard Hourly Wage Rate
 $21.85
Shift Differential
+          .40
Subtotal.
 $   22.25
Factor
x      .9756
Adjusted Hourly Wage Rate
$21.71
   
Above rate applicable to Day and Night Shifts.

 
Above rate applicable to Day and Night Shifts.
B.           Overtime

1.           Overtime worked outside the regular 12-Hour Shift Schedule will be
paid at the Standard Hourly Wage Rates listed in APPENDIX "A" of the current
Labor Agreement.
 
2.           The computation of hours of days worked for the appropriate
overtime premium will be made under the terms of the current Labor Agreement
except that during the week of the 28-day cycle in which the employee is
scheduled to work 48 hours, all of these hours, except unexcused hours, shall be
considered hours worked for the purpose of computing overtime.  The work week
shall begin at 5:00 a.m. on Monday and end at 5:00 a.m. on the following
Monday.  The work day shall begin at 5:00 a.m. and end at 5:00 a.m. the
following morning.
 
3.           Employees assigned to 12-Hour Shifts will eat their lunches on
Company time at such hours as their duties permit. No overtime lunches will be
provided to employees while working scheduled 12-Hour Shifts.


C.           Holiday Pay


1.           On the 12-Hour Shift Schedule, a holiday will be paid as follows:
 
 
33

--------------------------------------------------------------------------------

 
 
a.           Each of the two 12-Hour Shifts that work will be paid 1.5 times the
Adjusted Hourly Wage Rate for all hours worked on the holiday plus eight (8)
hours of holiday pay at the Standard Hourly Wage Rate.


b.           Each Off-Shift employee will receive eight (8) hours times the
employee's straight-time pay at his/her Standard Hourly Wage Rate.


2.           An employee who works on a holiday will be paid 1.5 times his/her
Adjusted Hourly Wage Rate only for all scheduled hours worked on the holiday
plus eight (8) hours of holiday pay at the employee's Standard Hourly Wage Rate.


3.           An employee who is scheduled off on a holiday will be paid eight
(8) hours only at his/her Standard Wage Rate.


4.           For purposes of the 12-Hour Shift Agreement, holidays will be the
same as those listed in Article 16 of the current Labor Agreement.


5.           An employee who is on a scheduled vacation on a holiday will be
paid eight (8) hours at the Standard Hourly Wage Rate, in addition to his/her
vacation pay.


III. 
VACATIONS



A.           Employees on the 12-Hour Shift Schedule will qualify for vacations
in accordance with Article 15 of the current Labor Agreement.


B.           Vacation pay for an employee on the 12-Hour Shift Schedule will be
computed in accordance with the number of hours the employee would have been
scheduled to work had he/she not been on vacation. The number of hours of
vacation time is defined in the contract with the maximum being one-hundred
sixty (160) hours per year depending on eligibility.  Vacation time remaining of
less than one (1) week will be taken as per the contract.
 
C.           One (1) vacation week equals the hours determined in paragraph B
above.
 
D.           Vacations will be adjusted for the full year.


E.           A week of vacation under the 12-Hour Shift Schedule shall be a work
week as defined in Article 15, Section L of the current Labor Agreement,
provided that suitable standby coverage is maintained.  It is understood that
persons working the 12-Hour Shift Schedule may take five (5) twelve-hour days of
vacation one day-at-a-time with approval from the Company and at least a
twenty-four (24)-hour notice.


IV.
OVERTIME PROCEDURES.   In addition to paragraphs A and B of Section I of this
Agreement, the following shall apply:



A.           12-Hour Shift overtime coverage will be obtained from the
replacement chart shown on the 12-Hour Shift Schedule except as otherwise
specified below.
 
 
B.           All employees on the 12-Hour Shift Schedule must make available to
the Company a telephone number where they can be contacted.
 
 
34

--------------------------------------------------------------------------------

 

C.           The Company may, when such action is necessary to fill a job,
require an employee to work past the time when his/her vacation is scheduled to
begin.  The Company will, however, review any undue inconveniences which may
result from such action.


D.           Overtime provisions in the Labor Agreement will govern those areas
not specifically excluded herein under this Section IV.


V.
CALL-OUT AND SCHEDULE CHANGES.  Not withstanding any other provisions of this
Agreement, call-outs of 12-Hour Shift employees to vacancies on 12-Hour Shifts
will be paid at the Standard Hourly Wage Rate for those call-out hours.  If an
employee is rescheduled to a 12-Hour Shift, the employee will be paid according
to the 12-Hour Shift Agreement.  An employee scheduled to work other than a
12-Hour Shift, but who actually works a 12-Hour Shift, shall be paid at the
applicable Standard Hourly Wage Rate.



VI.
MISCELLANEOUS BENEFITS.



A.           Jury Duty will be administered in accordance with the provisions of
Article 18 of the current Labor Agreement.


B.           Funeral Leave Pay will be paid only for two (2) workdays (24 hours)
at twelve (12) hours each at the Standard Hourly Wage Rate.  If a 12 hour shift
employee needs a third day in conjunction with funeral leave, it will be
granted, without pay, upon request.


VII. 
SCOPE OF AGREEMENT



A.           It is agreed that this 12-Hour Continuous Shift Operations
Agreement supersedes the current Labor Agreement in all areas where there may be
a conflict.


B.           All areas not specifically covered by this Agreement shall be
governed by the terms and conditions of the current Labor Agreement.


C.           In the event of questions concerning the application of the 12-Hour
Shift Schedule, and/or unforeseen conflicts with the provisions of the current
Labor Agreement, such issues shall be referred to Human Resources for
resolution.


D.           Any modifications and/or changes made to the existing terms and
conditions of the current Labor Agreement as a result of the Cherokee Nitrogen
facility or any portion thereof changing to this 12-Hour Shift Schedule shall be
applicable only during the term of this 12-Hour Continuous Shift Operations
Agreement. In the event that the 12-hour Shift Schedule is subsequently
discontinued, the terms and conditions of the current Labor Agreement will be
given their normal interpretation and application.

 
35

--------------------------------------------------------------------------------

 

Schedules and Factor Determination


One (1) Four-Week Schedule





 
Week No. 1
Week No. 2
Week No. 3
Week No. 4
 
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
DAY
X
X
X
X
                           
X
X
X
             
NIGHT
                     
X
X
X
X
             
X
X
X
     
OFF
       
X
X
X
X
X
X
X
       
X
X
X
     
X
     
X
X
X

 


Factor:
Hours Worked
Hours Paid at Straight Time
1st Week
48
52
2nd Week
36
36
3rd Week
40
40
4th Week
36
36
Hours in 28-Day Cycle:
160
164
Thirteen 28-Day Cycles/Yr.
X     13
X     13
Number Hours Per Year:
2080
2132
     
Factor Determination: 2080 / 2132= .9756
   

 
 
36 

--------------------------------------------------------------------------------

 

APPENDIX "C”


401(K) PLAN
 
Effective January, 2003, the company will contribute a sum based on 10% of a
maximum of $4,000.00 contribution by a plan participant.  If a participant
employee contributes $4,000.00 during a plan year, the company’s contribution
would be $400.00, for that plan year.
 
 
37

--------------------------------------------------------------------------------

 

APPENDIX "D”




The Cherokee Nitrogen Substance/Alcohol Abuse Policy and Procedure is made a
part of the Labor Agreement by reference.

 
38

--------------------------------------------------------------------------------

 

APPENDIX “E”
 
[appendixe.jpg]


 
39

--------------------------------------------------------------------------------

 
 
LETTER OF UNDERSTANDING


February 22, 2002 and amended November 12, 2010
 
A.
During their negotiations, the Parties discussed Article 4, Work Groups,
Operations Skill Advancement/On-The-Job Training, and agreed as follows:



All employees who were hired on or after December 1, 1994, must complete all
levels of advancement outlined in Article 4, B. 2. for operations personnel and
in Article 4, D. 2. for maintenance work groups.


Employees hired before December 1, 1994, in either operations or maintenance
will only be required to complete the levels of advancement through Level 2.


B. 
The parties also agreed, as follows:



1.
Red Circle Personnel listed below will receive first consideration for available
Utility Positions within all areas of the plant.  That individual is  Clyde
Wallace.



The Parties agree that the positions they hold are not subject to the seniority
provisions of Article 10, Seniority, which relate to bidding and bumping
procedures.


In the event of a reduction in force which includes Red Circled utility persons,
plant seniority shall control any such reduction in force.


It is understood no employee will be laid off unless he/she has had the
opportunity to displace red-circled employees.
 
2.
Ron Russell shall not be required to complete the Operations and/or Maintenance
Skills Advancement requirements of Article 4, Work Groups, for Operations or
Maintenance personnel.

 
COMPANY                                                                         UNION
 
______________________                                          ________________________

 
40 

--------------------------------------------------------------------------------

 
 
LETTER OF UNDERSTANDING


(Board Operator Premium)


November 12, 2004 and reaffirmed November 12, 2010


During their negotiations, the parties discussed the Company’s agreement to
provide a premium of fifty cents ($.50) per hour to Board Operators in
consideration for their handling of administrative duties in addition to their
regular duties such as: filling out time cards for production personnel; calling
employees for overtime call-ins; maintaining area overtime board; posting of
overtime hours, refused and worked; maintain attendance records for shift
personnel; handles requests for vacation time off; functions as contact point
and receives calls from suppliers or vendors as needed.
 
COMPANY                                                                         UNION
 
 ________________________                                     _________________________


 
 
41 

--------------------------------------------------------------------------------

 

SUBJECT INDEX
 
Subject
Article
Page
Adjustment of Grievances
22
20
Agreement
 
  1
Alcohol Policy
Appendix “D”
38
Arbitration
22
20
     
Board Operator Premium
Letter of Understanding
41
Bulletin Boards
27
24
     
Change of Home Address
30
26
Contracting Out Work
3
2
     
Disability Benefits – Short Term
28
25
Discharge
29
26
Drug Policy
Appendix “D”
38
     
Effective Date of Agreement
 
1
Employee/Management Partnership
2
1
     
Funeral Leave
17
17
     
General
30
26
Grandfathering
Letter of Understanding
40
Grievance Committee
21
19
Grievance Procedures
22
20
Group Life Insurance
28
25
Group Medical Insurance
28
24
     
Health Care Reimbursement Accounts (HCR)
28
25
Holidays
16
16
- Loss of Pay
16
17
- Observed Holidays
16
16
- Pay for Holidays Worked
16
17
Hours of Work
9
8
     
Incentive Plan
Appendix “C”
37
           
Jury Duty
18
18
     
Layoffs – Advance Notice
7
7
Leave of Absence
23
21
- Approval
23
21
- Personal Reasons
23
21
- Union Business
23
21
- Medical Reasons
23
21
Life and Medical Insurance
28
24
           

 
42

--------------------------------------------------------------------------------

 

Subject (cont’d)
Article
Page
     
Maintenance Department Work Groups
4
3
- Titles
4
3
- Qualifying
4
3
- Training Progression
4
4
Maintenance on 12-Hour Shifts
30
26
Management’s Rights
3
1
Management Employees Working
30
26
Meal Allowance
20
19
- Meal Period of Non Shift Workers
20
19
Military Service
24
22
Military Training
24
22
     
Operations Work Groups
4
2
- Titles
4
2
- Qualifying
4
3
- Training Progression
4
2
Overtime Procedures
10
9
- Call-outs
10
9
- Overtime Coverage Procedure
10
9
- Charged Overtime
10
9
- Maintenance
10
10
- Production
10
12
- Transfers From One Group to Another
10
9
- Reporting Pay – Guarantee
10
9
     
- Production Overtime Procedures
10
12
     
Payday
19
18
Promotions to Outside Bargaining Unit
5
5
Purpose of Agreement
2
1
Protective Equipment Safety Policy Procedure (SAF-17-Corp)
25
23
     
Recognition of Union
1
1
Reduction In Force
7
7
Return to Work Program
28
25
Route of Advancement
4
3
     
Safety and Health
25
23
- Safety and Health Committee
25
23
Savings Clause
32
27
Savings Plan – Section 401 (k)
Appendix “C”
37
Seniority
5
5
- Broken
5
5
- Filling Vacancies
6
6
- New Employees
5
5
- Plant-Wide Seniority
5
5
- Reductions in Workforce
7
7
- Seniority List
5
5
Shift Differential
14
14
     
Wages
13
13
- Seven Consecutive Days Worked
13
14
     

 
 
43

--------------------------------------------------------------------------------

 
 
Subject (cont’d)
Article
Page
     
Sick Leave Agreement (Short Term Disability Benefits)
28
25
- Return to Work
28
25
- Return to Work Program
28
25
     
Term of Agreement, Expiration Date
34
28
Twelve Hour Shift Agreement
Appendix “B”
32
- Maintenance on 12 Hour Shifts
30
26
     
Union Dues and Checkoff
31
26
     
Vacations
15
14
- Amount Paid
15
15
- During Holiday Week
15
15
- Money in Lieu Of
15
15
- New Employees – First Vacation
15
14
- Pay Following Death
15
15
- Qualifying Hours
15
15
- Retirement During Year
15
16
- Scheduling
15
15
- Weeks Paid Per Year
15
14
- When Paid
15
15
     
Wage Rates
Appendix “A”
30
- Maintenance
Appendix “A”
30
- Operations
Appendix “A”
30
- Change in Work Schedules
8
8
- Paydays
19
18
- Premium Pay for Non-Scheduled Workday
13
14
- Shift Differential
14
14
- Wage Rates for New Jobs
13
13
Work Groups
4
2
Workers Committee
21
19

 
 
44 

--------------------------------------------------------------------------------

 

 